Citation Nr: 1023587	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-00 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2007 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On VA examination in March 2007, it was noted that the 
Veteran did not require hearing aids.  VA records show that 
in June 2008 the Veteran was issued hearing aids.  In April 
2010, the Veteran stated that his hearing was worse even with 
hearing aids. 

As the Veteran's testimony signals a material change in the 
disability, a reexamination is needed to determine the 
current level of severity.  
38 C.F.R. § 3.327 (a).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA audiology 
examination to determine the current 
level of bilateral hearing loss.






2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


